DETAILED ACTION
This is in response to the applicant’s communication filed on 14 February 2020 wherein:
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting - Statutory
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1, 8, and 15 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 5, 12, and 18, respectively, of copending Application No. 16791818 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Double Patenting – Nonstatutory 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 16791911 (hereinafter referred to as ‘911). Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 1 is anticipated by ‘911 claim 6.

‘911 claim 1 recites a method for agricultural land parcel valuation, the method comprising: accessing data corresponding to each of a plurality of parcels within a prescribed region, the data comprising corresponding management practices, corresponding historical weather conditions, corresponding locations and topography, corresponding remote sense images, corresponding soil types, and corresponding crop types; assessing and ranking the corresponding management practices for the each of the plurality of parcels; generating simulation inputs for the each of the plurality of parcels, wherein the simulation inputs comprise highest ranked corresponding management practices, the corresponding historical weather conditions, the corresponding locations and topography, the corresponding soil types, and the corresponding crop types; simulating crop growth for the each of the plurality of parcels over a prescribed number of previous years, wherein said simulating employs the simulation inputs provided by said generating; and employing selected outputs from said simulating to calculate agricultural metrics and a valuation corresponding to the each of the plurality of parcels, wherein the agricultural metrics and the valuation for the each of the plurality of parcels are expressed relative to all of the plurality of parcels within the prescribed region, the agricultural metrics comprising a stability metric that is calculated by combining best yearly vegetative index images according to the HMLU algorithm into a single HMLU image and calculating a fraction of the single HMLU image that comprises high-stability and medium-stability pixels (see page 50). ‘911 claim 6 is dependent on ‘911 claim 1 (through dependency on ‘911 claim 5, which is dependent on ‘911 claim 4, which in turn, is dependent on ‘911 claim 1)  and adds:  wherein the wherein the productivity metric comprises a function of a weighted average of yearly primary crop yield simulation outputs, and wherein weights for the weighted average comprise fractions of tillable acreage for each of a plurality of soil type zones within the given parcel.  Therefore, ‘911 claim 6 is in essence a “species” of the generic invention of application claim 1.  It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Likewise, application claims 8 and 15 are provisionally rejected on a similar basis when compared with ‘911 claims 13 and 19.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 167919978 (hereinafter referred to as ‘978). Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 1 is anticipated by ‘978 claim 5.

‘978 claim 1 recites a method for agricultural land parcel valuation, the method comprising: accessing data corresponding to each of a plurality of parcels within a prescribed region, the data comprising corresponding management practices, corresponding historical weather conditions, corresponding locations and topography, corresponding remote sense images, corresponding soil types, and corresponding crop types; assessing and ranking the corresponding management practices for the each of the plurality of parcels; generating simulation inputs for the each of the plurality of parcels, wherein the simulation inputs comprise highest ranked corresponding management practices, the corresponding historical weather conditions, the corresponding locations and topography, the corresponding soil types, and the corresponding crop types; simulating crop growth for the each of the plurality of parcels over a prescribed number of previous years, wherein said simulating employs the simulation inputs provided by said generating; and employing selected outputs from said simulating to calculate agricultural metrics and a valuation corresponding to the each of the plurality of parcels, wherein the agricultural metrics and the valuation for the each of the plurality of parcels are expressed relative to all of the plurality of parcels within the prescribed region, and wherein the valuation for the each of the plurality of parcels comprises a function of the productivity metric, corresponding productivity metrics for all of the plurality of parcels, and corresponding sales values for the all of the plurality of parcels (see page 50).  ‘978 claim 5 is dependent on ‘978 claim 1 (through dependency on ‘978 claim 4, which is dependent on ‘978 claim 1).  ‘978 claim 5 adds the limitation: wherein the productivity metric comprises a function of a weighted average of yearly primary crop yield simulation outputs, and wherein weights for the weighted average comprise fractions of tillable acreage for each of a plurality of soil type zones within the given parcel.  Therefore, ‘978 claim 1 is in essence a “species” of the generic invention of application claim 1.  It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Likewise, application claims 8 and 15 are provisionally rejected on a similar basis when compared with ‘978 claims 12 and 18.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 16791997 (hereinafter referred to as ‘997). Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 1 is anticipated by ‘997 claim 5.

‘997 claim 1 recites a method for agricultural land parcel valuation, the method comprising: accessing data corresponding to each of a plurality of parcels within a prescribed region, the data comprising corresponding management practices, corresponding historical weather conditions, corresponding locations and topography, corresponding remote sense images, corresponding soil types, and corresponding crop types; assessing and ranking the corresponding management practices for the each of the plurality of parcels; generating simulation inputs for the each of the plurality of parcels, wherein the simulation inputs comprise highest ranked corresponding management practices, the corresponding historical weather conditions, the corresponding locations and topography, the corresponding soil types, and the corresponding crop types; simulating crop growth for the each of the plurality of parcels over a prescribed number of previous years, wherein said simulating employs the simulation inputs provided by said generating; and employing selected outputs from said simulating to calculate agricultural metrics and a valuation corresponding to the each of the plurality of parcels, wherein the agricultural metrics and the valuation for the each of the plurality of parcels are expressed relative to all of the plurality of parcels within the prescribed region, and wherein the weighted valuation for the each of the plurality of parcels comprises a function of one or more weighted ones of the agricultural metrics and corresponding sales values for the all of the plurality of parcels (see page 50) (portion in italics is identical to application claim 1).  ‘997 claim 5 is dependent on ‘997 claim 1 (through dependency on ‘997 claim 4, which is dependent on ‘997 claim 1).  ‘997 claim 5 adds the limitation: wherein the productivity metric comprises a function of a weighted average of yearly primary crop yield simulation outputs, and wherein weights for the weighted average comprise fractions of tillable acreage for each of a plurality of soil type zones within the given parcel. Therefore, ‘997 claim 5 is in essence a “species” of the generic invention of application claim 1.  It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Likewise, application claims 8 and 15 are provisionally rejected on a similar basis when compared with ‘997 claims 12 and 18.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 
Step 1: Claim 1 recites a method and therefore, falls into a statutory category.  Similar independent claims 8 and 15 recite a computer readable storage medium and a system, respectively, and therefore, also fall into a statutory category.

Step 2A – Prong 1 (Is a Judicial Exception Recited?): 
The limitations of assessing and ranking management practices, generating simulation inputs, simulating crop growth, and employing outputs to calculate metrics and a valuation corresponding to each parcel are processes that, under their broadest reasonable interpretation, are considered certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk) and/or commercial or legal interactions (including agreements in the form of contracts and marketing or sales activities or behaviors).  The Specification provides that the invention “relates in general to the field of agricultural land valuation, and more specifically to methods and apparatus valuation of agricultural parcels based upon inferred and estimated agricultural figures of merit supplemented by commercial sales prices of comparable parcels.”  Specification [0002].  Land valuation is a commercial interaction in the form of marketing or sales activities or behaviors.  Accordingly, the claim recites an abstract idea.

Also, the limitations of assessing and ranking management practices, generating simulation inputs, simulating crop growth, and employing outputs to calculate metrics and a valuation corresponding to each parcel are processes that, under their broadest reasonable interpretation, are considered mathematical concepts, as they are directed to mathematical calculations.  

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?): This judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a computer readable storage medium executed by a computer (claim 8) and a server and processors (claim 15) (Examiner notes no computer components are explicitly recited in claim 1).  The computer is recited at a high-level of generality (i.e., as a generic processing device performing generic computer functions), such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Additionally, the “accessing data” limitation may be considered insignificant extra-solution activity (see MPEP 2106.05(g)).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?): The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the assessing and ranking management practices, generating simulation inputs, simulating crop growth, and employing outputs to calculate metrics and a valuation corresponding to each parcel steps amount to no more than mere instructions to apply the exception using a generic computer component.  Further, the claims simply append well-understood, routine, and conventional (WURC) activities previously known to the industry, specified at a high level of generality, to the judicial exception, in the form of the extra-solution activity.  The courts have recognized that the computer functions claimed (the “accessing” limitation) as WURC (see 2106.05(d), identifying receiving or transmitting data over a network as WURC, as recognized by Symantec).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible, as when viewed individually, and as a whole, nothing in the claim adds significantly more to the abstract idea.

Dependent claims 2-7, 9-14, and 16-20 merely add further details of the abstract steps/elements recited in claim 1, 8, or 15 without including a practical application or significantly more than the abstract idea.  Therefore, dependent claims 2-7, 9-14, and 16-20 are also non-statutory subject matter.

Dependent claims 2, 9, and 16 provide further descriptive limitations of elements describing the region as a county, which may provide further helpful context for the claimed invention, but do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.  

Dependent claims 3 and 10 further limit the abstract idea by limiting the prescribed number of previous years to 16, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 4, 11, and 17 provide further descriptive limitations regarding the agricultural metrics as comprising a productivity metric and a sustainability metric, which may provide further helpful context for the claimed invention, but do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.  

Dependent claims 5, 12, and 18 provide further descriptive limitations regarding the sustainability metric, which may provide further helpful context for the claimed invention, but do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.  

Dependent claims 6, 13, and 19 provide further descriptive limitations regarding the valuation, which may provide further helpful context for the claimed invention, but do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.  

Dependent claims 7, 14, and 20 provide further descriptive limitations regarding a stability metric, which may provide further helpful context for the claimed invention, but do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.  

In light of the detailed explanation and evidence provided above, the Examiner asserts that the claimed invention, when the limitations are considered individually and as whole, is directed towards an abstract idea. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 7, 14, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation "the HMLU algorithm."  There is insufficient antecedent basis for this limitation in the claim.  Claims 14 and 20 are rejected on a similar basis.

Claim 7 recites the acronym “HMLU” which is not defined in the claims.  Claims 14 and 20 are rejected on a similar basis.

Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 8, 10, 11, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Basso (US 20190335674), in view of Johnson (US 20130173321), and further in view of Bones et al. (US 20190347745).

Referring to claim 1:
Basso discloses a method for agricultural land parcel valuation {Basso [0056] where “for agricultural land parcel valuation” is intended use and therefore, receives little patentable weight}, the method comprising: 

accessing data corresponding to each of a plurality of parcels within a prescribed region, the data comprising corresponding management practices, corresponding historical weather conditions, corresponding locations [[and topography]], corresponding remote sense images, corresponding soil types, and corresponding crop types {Basso [0124]-[0126] The main external inputs for the crop growth simulations are the plant genetic coefficients and climate data (e.g., daily solar radiation, precipitation, and air temperature) [0125] and Input data to the SALUS model includes weather, soil and crop management activities, soil properties, genetic characteristics of the crop, and the site location [0126]  where the data is accessed in order to be used and Examiner notes that the brackets indicate that the particular limitation is not taught by Basso}; 

generating simulation inputs for the each of the plurality of parcels, wherein the simulation inputs comprise [[highest ranked]] corresponding management practices, the corresponding historical weather conditions, the corresponding locations [[and topography]], the corresponding soil types, and the corresponding crop types {Basso [0124]-[0126] Input data to the SALUS model includes weather, soil and crop management activities, soil properties, genetic characteristics of the crop, and the site location [0126]}; 

simulating crop growth for the each of the plurality of parcels over a prescribed number of previous years, wherein said simulating employs the simulation inputs provided by said generating {Basso [0123]-[0126] simulates yields of crops in rotation as well as soil, water and nutrient dynamics as a function of management strategies over multiple years [0124]}.

Basso discloses a system for using a crop model to determine cropping system parameters {abstract}.  Basso does not disclose the data comprising topography; and assessing and ranking the corresponding management practices for the each of the plurality of parcels.

However, Johnson teaches a similar system for determining crop harvesting plans {abstract}.  Johnson teaches the data comprising topography {Johnson [0069][0070] the crop-harvesting plan generator 110 may use information entered via map GUI 700 to determine information specific to a field or area of land, such as slope, topography, weather, climate, soil types, organic matter present, soil fertility, and the like [0070]}; and assessing and ranking the corresponding management practices for the each of the plurality of parcels {Johnson [0024][0063] In some cases, the score may be an overall score for a crop-harvesting plan while in other cases sub-scores related to a particular criterion or group of criterions may be determined. The crop-harvesting plans may then be ranked according to their overall score and/or sub-scores (step 455). One or more crop-harvesting plans may then be selected for presentation to a user based upon their relative scores or sub-scores (step 460) [0063] where the crop harvesting plan is the “corresponding management practices”}. 

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Basso to incorporate data including topography and assessing and ranking management practices as taught by Johnson because this would provide a manner for selecting a crop harvesting plan/management practices (Johnson at [0063]), thus aiding the user by choosing the best plan/management practices.

Basso, as modified by Johnson, discloses a system for using a crop model to determine cropping system parameters {abstract}.  Basso, as modified by Johnson, does not disclose employing selected outputs from said simulating to calculate agricultural metrics and a valuation corresponding to the each of the plurality of parcels, wherein the agricultural metrics and the valuation for the each of the plurality of parcels are expressed relative to all of the plurality of parcels within the prescribed region, the agricultural metrics comprising a productivity metric that is calculated as a function of a weighted average of yearly primary crop yield simulation outputs for the each of the plurality of parcels, wherein weights for the weighted average comprise fractions of tillable acreage for each of a plurality of soil type zones within the each of the plurality of parcels.

However, Bones teaches a similar system for managing data related to an agricultural process {abstract}.  Bones teaches employing selected outputs from said simulating to calculate agricultural metrics and a valuation corresponding to the each of the plurality of parcels, wherein the agricultural metrics and the valuation for the each of the plurality of parcels are expressed relative to all of the plurality of parcels within the prescribed region {Bones [0042][0084][0103] Yet another type of RoI analysis may involve presenting RoI values that satisfy a criterion differently from those RoI values that do not satisfy the criterion. For example, a map can be presented highlighting those locations where the RoI value is above a certain threshold [0042] where the RoI values are interpreted as the valuation corresponding to the parcel and Programmed reports and analysis may include yield variability analysis, treatment effect estimation, benchmarking of yield and other metrics against other growers based on anonymized data collected from many growers, or data for seeds and planting, among others [0084]}, the agricultural metrics comprising a productivity metric that is calculated as a function of a weighted average of yearly primary crop yield simulation outputs for the each of the plurality of parcels, wherein weights for the weighted average comprise fractions of tillable acreage for each of a plurality of soil type zones within the each of the plurality of parcels {Bones [0153] and Fig. 16 The summary data includes an overall summary 1602 of the size, yield, the return on seed, and the moisture content of the specified region. The summary data also includes various statistics for sub-regions of the specified region organized by different attributes. For example, the screen includes a section 1604 where the statistics are shown by hybrid, a section 1606 where the statistics are shown by soil [0153] where “crop yield” is a productivity metric and where the yield is shown in Fig. 16 as bushels/acre and therefore, shows a weighted average based on the acreage by soil zone}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Basso and Johnson to incorporate calculating metrics and a valuation as taught by Bones because this would provide a manner for gaining further insight regarding the financial data associated with one or more fields (Bones at [0041]), thus aiding the user in determining how to make the highest profit.

Referring to claim 3:
Basso, as modified by Johnson and Bones, discloses wherein the prescribed number of previous years comprises 16 years {Basso [0057] running a crop model for a long-term time period (e.g., 5 or 10 to 20 or 30 years) [0057] where the time period of 10-20 years includes 16 years}.

Referring to claim 4:
Basso, as modified by Johnson and Bones, discloses wherein the agricultural metrics for a given parcel comprise a sustainability metric {Basso [0057] a crop-model based sustainability index is a spatial index that ranges from low to high objective, selected values developed to characterize the sustainability of row crops (or other agricultural crop more generally) defined in terms of crop production, economic return and environmental impact. The sustainability index is based on the ranking of site-specific results such as crop yield [0057]}.

Referring to claims 8 and 15:
Claims 8 and 15 are rejected on a similar basis to claim 1, with the following additions:

Claim 8: Basso discloses a computer-readable storage medium storing program instructions that, when executed by a computer, cause the computer to perform a method for agricultural land parcel valuation {Basso [0121]}.

Claim 15: Basso discloses a system for agricultural land parcel valuation, the system comprising: an agricultural valuation server, configured to access data corresponding to each of a plurality of parcels within a prescribed region, said data comprising corresponding management practices, corresponding historical weather conditions, corresponding locations and topography, corresponding remote sense images, corresponding soil types, and corresponding crop types {Basso [0121][0123]-[0126] and Fig. 2C where Fig. 2C shows the SALUS model as on a separate server and communicating with the farmer’s personal computer as well as accessing data}.

Referring to claim 10:
Claim 10 is rejected on a similar basis to claim 3.

Referring to claims 11 and 17:
Claims 11 and 17 are rejected on a similar basis to claim 4.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Basso (US 20190335674), in view of Johnson (US 20130173321), in view of Bones et al. (US 20190347745), and further in view of Bull et al. (US 20200005401).

Referring to claim 2:
Basso, as modified by Johnson and Bones, discloses a system for using a crop model to determine cropping system parameters {abstract}.  Basso, as modified by Johnson and Bones, does not disclose wherein the prescribed region comprises a county.

However, Bull teaches a similar system for using agricultural data for generating a yield range improvement recommendation for one or more fields (abstract).  Bull teaches wherein the prescribed region comprises a county {Bull [0163] Examples of sub-regions may include areas based on county [0163]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Basso, Johnson, and Bones to incorporate using a county as taught by Bull because this would provide a manner for representing specific regions that have different growing seasons (Bull at [0163]), thus aiding the user in determining suitable hybrid seeds.

Referring to claims 9 and 16:
Claims 9 and 16 are rejected on a similar basis to claim 2.

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Basso (US 20190335674), in view of Johnson (US 20130173321), in view of Bones et al. (US 20190347745), and further in view of Basso (US 20180181893) (hereinafter Basso ‘893).

Referring to claim 5:
Basso, as modified by Johnson and Bones, discloses a system for using a crop model to determine cropping system parameters {abstract}.  Basso, as modified by Johnson and Bones, does not disclose wherein the sustainability metric comprises a function of an average of yearly sustainability component values, and wherein the yearly sustainability component values comprise a yearly nitrogen leeching scores and a yearly greenhouse gas emissions scores, and wherein the yearly nitrogen leeching scores and the yearly greenhouse gas emissions scores are calculated based upon outputs of said simulating crop growth for a corresponding year.

However, Basso ‘893 teaches a similar system for crop land evaluation and crop growth management {abstract}.  Basso ‘893 discloses wherein the sustainability metric comprises a function of an average of yearly sustainability component values, and wherein the yearly sustainability component values comprise a yearly nitrogen leeching scores and a yearly greenhouse gas emissions scores, and wherein the yearly nitrogen leeching scores and the yearly greenhouse gas emissions scores are calculated based upon outputs of said simulating crop growth for a corresponding year {Basso [0051][0054] [0078][0087][0089] The final field state properties can further include losses from the field and/or sources to the external environment relative to the modeled field domain, for example including atmospheric flux of one or more of gaseous species to the external environment (e.g., greenhouse gas emission such as N.sub.2O and/or CO.sub.2 flux, loss of gaseous water), drainage or leaching of one or more soil chemical species or nutrients (e.g., nitrogen and/or phosphorous leaching from soil), and runoff or soil erosion (e.g., loss of soil, resulting in a shallower soil depth for the next growing season) [0051]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Basso, Johnson, and Bones to incorporate nitrogen leeching scores and greenhouse gas emissions scores as taught by Basso ‘893 because this would provide a manner for maximizing crop yield while minimizing or staying below nitrogen leaching and/or greenhouse gas emissions thresholds (Basso ‘893 at [0054]), thus aiding the user in maximizing revenue.

Referring to claims 12 and 18:
Claims 12 and 18 are rejected on a similar basis to claim 5.

Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Basso (US 20190335674), in view of Johnson (US 20130173321), in view of Bones et al. (US 20190347745), in view of Basso (US 20180181893) (hereinafter Basso ‘893), and further in view of Johnson (US 20150074002) (hereinafter Johnson ‘002).

Referring to claim 6:
Basso, as modified by Johnson, Bones, and Basso ‘893, discloses a system for using a crop model to determine cropping system parameters {abstract}. Basso, as modified by Johnson, Bones, and Basso ‘893, does not disclose wherein the valuation for the each of the plurality of parcels comprises a function of the productivity metric, corresponding productivity metrics for all of the plurality of parcels, and corresponding sales values for the all of the plurality of parcels.

However, Johnson ‘002 teaches a similar system for determining a land value for a parcel of land which considers the crop yield of the land {abstract [0068][0072]-[0074][0079]-[0083]}.  Johnson ‘002 discloses  wherein the valuation for the each of the plurality of parcels comprises a function of the productivity metric, corresponding productivity metrics for all of the plurality of parcels, and corresponding sales values for the all of the plurality of parcels {Johnson ‘002 [0036][0064][0068][0072]-[0074][0079]-[0083] and Figs. 4 and 7 These layers can provide information regarding various data elements of a parcel valuation analysis, including, for example, geographic data, parcel data, logistic data, and economic data [0064] and Examples of economic data can include, but are not limited to, comparable land values (e.g., price of recently sold parcels, appraisals of comparable parcels, etc.) and comparable land conditions (e.g., relative condition of the parcel when compared with other, similar parcels). Economic data can also include the risk profile of the parcel (e.g., susceptibility to risks) and premium crop potential. Additional examples of economic data can include production history composed of, among other data, former crops planted, previous yields [0068] and PVASG 116 can access configuration data (e.g., stored in database 106) to determine a weighting factor associated with the data element, as is further described herein. PVASG 116 can apply the data element weighting factor to the data element to determine a data element score [0079] and Parcel valuation report 250 can also include partial valuation score summary 253, which, in turn, can include one or more images 254 of the parcel, parcel value index 256, and parcel value index summary 258. Parcel value index 256 can include, for example, the overall score for the parcel, a relative percentile for the score relative to other parcels of land within a threshold geographic radius of the parcel (e.g., five miles, twenty miles, fifty miles, or other distances) [0083]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Basso, Johnson, Bones, and Basso ‘893 to incorporate productivity and sales values as part of the valuation as taught by Johnson ‘002 because this would provide a manner for determining a value for a parcel of land using multiple forms of data (Johnson ‘002 at [0021]), thus aiding the user by providing a more accurate assessment of the value of the land.

Referring to claims 13 and 19:
Claims 13 and 19 are rejected on a similar basis to claim 6.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Basso (US 20190335674), in view of Johnson (US 20130173321), in view of Bones et al. (US 20190347745), in view of Basso (US 20180181893) (hereinafter Basso ‘893), in view of Johnson (US 20150074002), and further in view of Freitag et al. (US 20180189564).


Referring to claim 7:
Basso, as modified by Johnson, Bones, and Basso ‘893, discloses a system for using a crop model to determine cropping system parameters {abstract}. Basso, as modified by Johnson, Bones, and Basso ‘893, does not disclose wherein the agricultural metrics for the each of the plurality of parcels further comprise a stability metric that is calculated as combining best yearly vegetative index images according to the HMLU algorithm into a single HMLU image and calculating a fraction of the single HMLU image that comprises high-stability and medium-stability pixels.

However, Freitag teaches a related system for crop type identification using satellite observation and weather data (abstract).  Freitag teaches wherein the agricultural metrics for the each of the plurality of parcels further comprise a stability metric that is calculated as combining best yearly vegetative index images according to the HMLU algorithm into a single HMLU image and calculating a fraction of the single HMLU image that comprises high-stability and medium-stability pixels {Freitag [0028][0030][0035][0062] the system 200 obtains input 204, such as satellite data 206. The satellite data 206 includes images for a current year in which crop types are to be identified, as well as historical years in which crop types are known from, for instance, survey results from the USDA. Satellite data 206 includes one or more images having a plurality of pixels, wherein each pixel within each image stores information corresponding to land (e.g., farmland) at a specific location (e.g., defined by latitude and longitude) captured within that image [0028] and a pixel analyzer 220 analyzes the pixels within the satellite image(s) to determine values for the spectral reflectance values measured for each pixel (corresponding to land at a specific location) within the images [0030] and Vegetation indices can have varying signal strength throughout the growing season depending on the development of the crop. For example, crops can have (e.g., reflect) lower NDVI values during early stages of development and higher NDVI values during later stages of development. Each individual vegetation index is associated with a corresponding timestamp (e.g., calendar day-of-year, time-of-day, etc.). For example, in a satellite image taken in the month of May, a pixel may have an NDVI value of 0.3 and in a satellite image taken in the month of June the same pixel may have a value of 0.5 [0035] and The vegetation index is calculated directly from the spectral (color) bands of the satellite image pixel by pixel. The vegetation indices are organized into temporal sequences. One temporal sequence of vegetation indices with their associated timestamp (such as calendar day-of-year) per pixel location and crop growing season is obtained. In block 506, a smoothing function is applied to the temporal sequence of vegetation indices to reduce noise. For example, the smoothing function can remove extraneous and/or erroneous vegetation index measurements. The smoothing function filters out erroneous satellite pixels due to, for example, clouds, as well as other noise within the satellite images [0062]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Basso, Johnson, Bones, Basso ‘893, and Johnson ‘002, to incorporate a stability metric using images as taught by Freitag because this would provide a manner for accurate crop type identification based on satellite images (Freitag at [0018]), thus aiding the user by providing estimated production of crops and/or appropriate farm management plans (Freitag [0019]).

Referring to claims 14 and 20:
Claims 14 and 20 are rejected on a similar basis to claim 7.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Murray, William Gordon, A. J. Englehorn, and Reuben Austin Griffin. Yield tests and land valuation. Vol. 252. Agricultural Experiment Station, Iowa State College of Agriculture and Mechanic Arts, 1939.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARRIE S GILKEY/Primary Examiner, Art Unit 3689